Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 07, 2020

The Court of Appeals hereby passes the following order:

A21A0498. MAGNUM COLLISION CENTER, INC. v. PROGRESSIVE
    MOUNTAIN INSURANCE COMPANY.

      This case began as a breach of contract claim in magistrate court. Following
an adverse ruling, plaintiff Magnum Collision Center, Inc., (as Assignee of Amina
Diop) (“Magnum”) appealed to the superior court, which entered an order granting
defendant Progressive Mountain Insurance Company’s motion to dismiss for lack of
standing. Magnum then appealed directly to this Court. We lack jurisdiction.
      Appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Magnum’s failure to follow the proper procedure deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED. See Bullock, 260
Ga. App. at 875.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/07/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.